





EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 1st
day of May, 2017 (“Commencement Date”) by and between Exactech, Inc., a Florida
corporation (hereinafter called the “Company”), and David Petty (hereinafter
called the “Executive”).




Recitals


A.    The Executive is currently serving as the President and Chief Executive
Officer of the Company.


B.    The Company and the Executive are parties to an Employment Agreement (the
“Old Agreement”), dated as of March 21, 2014, pursuant to which the Company
engaged the services of the Executive.


C.    The Executive possesses intimate knowledge of the business and affairs of
the Company, its policies, methods and personnel.


D.    The Board of Directors of the Company (the “Board”) recognizes that the
Executive’s contribution to the growth and success of the Company has been
substantial and desires to retain the services of the Executive and to
compensate him therefor.


E.    The Company and the Executive desire to terminate the Old Agreement and
enter into this Agreement.


F.    The Board has determined that this Agreement will reinforce and encourage
the Executive’s continued attention and dedication to the Company.


G.    The Executive is willing to continue to make his services available to the
Company on the terms and conditions hereinafter set forth.


Agreement




1



--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereby agree as follows:


1.    Termination of Prior Agreements. Any and all prior agreements relative to
the rendering of services by the Executive to the Company, including without
limitation, the Old Agreement, shall automatically terminate upon the execution
of this Agreement, and the provisions of this Agreement, alone, shall govern the
relationship between the parties. Upon the execution of this Agreement, each of
the parties hereto shall thereupon and thereby, without any further action,
release and forever discharge the other from any and all liabilities and
obligations of any nature arising out of or in connection with any and all such
prior employment agreements, understandings or agreements.


2.
Employment.



2.1    Employment and Term; CEO Position. The Company shall employ the Executive
as President and Chief Executive Officer and the Executive shall serve the
Company in that capacity, on the terms and conditions set forth herein. The
period during which the Executive shall be employed by the Company pursuant to
the terms of this Agreement is sometimes referred to in this Agreement as the
“Term of Employment” or the “Term”.  The Employee’s employment hereunder, and
the Term of Employment, shall continue for a period of two (2) years from the
Commencement Date (the “Initial Term”) and shall automatically renew for
successive one-year periods (each, a “Subsequent Term”), unless earlier
terminated by either the Company or the Employee (i) upon 30-days’ written
notice prior to the end of the Initial Term or any Subsequent Term or (ii) upon
notice in accordance with Section 5 below.


2.2    Duties of Executive. The Executive shall serve the Company as President
and Chief Executive Officer and shall have such powers and authority
commensurate with such position, shall diligently perform all services as may be
reasonably assigned to him by the Board and shall exercise such power and
authority as may from time to time be delegated to him by the Board. The
Executive shall devote substantially all of his working time and attention to
the affairs of the Company.


2.3    Place of Performance. In connection with his employment by the Company,
the Executive shall be based at the Company’s principal executive offices except
for required travel on the Company’s business to an extent reasonably required
by his Executive responsibilities.


2



--------------------------------------------------------------------------------







3.
Compensation.



3.1    Base Salary. Effective January 1, 2014, the Executive shall receive a
base salary at a rate equal to Five Hundred Fifty Thousand Dollars ($550,000)
per annum (the “Base Salary”) during the Term, such Base Salary to be payable in
substantially equal installments consistent with the Company’s normal payroll
schedule, subject to applicable withholding and other taxes. During the Term,
the Executive may receive such increases in Base Salary in such amounts and at
such times as may be determined in the sole discretion of the Board (or the
Compensation Committee).


3.2    Additional Compensation. In addition to the Base Salary described in
Section 3.1 above, during the Term the Executive shall also be entitled to
receive annual bonuses and/or equity awards as provided below in accordance with
the Company’s Management Performance Plan or such other incentive plans as may
be adopted by the Company from time to time. The Executive shall be eligible to
receive a cash bonus of no less than 75% of his Base Salary and an equity award
of no less than 80% of his Base Salary, subject to allocation percentages and
the achievement of certain financial targets of the Company’s Management
Performance Plan as adopted by the Compensation Committee. Any bonuses that the
Executive may be entitled to receive pursuant to this Section 3.2 shall be paid
to the Executive in the time and manner as set forth in the Company’s Management
Performance Plan or other incentive plan, whichever applicable, subject to
applicable withholding and other taxes.


4.    Expense Reimbursement and Other Benefits.


4.1    Expense Reimbursement. During the Term, the Company will reimburse
Executive, upon the submission of supporting documentation by the Executive for
all reasonable expenses actually paid or incurred by the Executive in the course
of and pursuant to the business of the Company, including expenses for travel
and entertainment. All reimbursement payments shall be made as soon as
administratively practicable following the date that the Executive submits the
request for reimbursement and supporting documentation but no later than the end
of the calendar year following the calendar year in which the expense was
occurred.


4.2     Other Benefits. During the Term, the Executive shall be entitled to
receive such benefits of employment as are generally available to other
executive officers of the


3



--------------------------------------------------------------------------------





Company, which benefits are now in effect or hereafter instituted during the
Term of this Agreement. If such benefits are taxable, the Company shall ensure
that terms of the benefits will comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and the Treasury Regulations and other
guidance promulgated or issued thereunder (collectively, “Section 409A”).
Without limiting the foregoing, the Company shall, upon the request of the
Executive, obtain or shall continue in force comprehensive major medical and
hospitalization insurance coverages, either group or individual, for the
Executive, and shall obtain or continue in force disability and/or life
insurance for the Executive (collectively, the “Policies”), which Policies the
Company shall keep in effect at its sole expense throughout the Term on terms
substantially similar to those maintained with respect to the other employees of
the Company. The Policies to be provided by the Company shall be on terms as
determined by the Board from time to time. Nothing paid to the Executive under
any plan or agreement presently in effect or made available in the future shall
be deemed to be in lieu of the Base Salary or incentive compensation payable to
the Executive pursuant to this Agreement.


4.3    Working Facilities. During the Term, the Company shall furnish the
Executive with an office, secretarial support and such other facilities and
services suitable to his position and adequate for the performance of his
duties.


4.4    Automobile Expense Reimbursement. During the Term, the Company shall
reimburse the Executive at the maximum reimbursement rate per mile provided for
in the Internal Revenue Code of 1986, as amended, in connection with Executive’s
use of his automobile for Company business. All reimbursement payments shall be
made as soon as administratively practicable following the date that the
Executive submits the request for reimbursement and supporting documentation but
no later than the end of the calendar year following the calendar year in which
the expense was occurred.


4.5    Leave. The Company shall allow the Executive 344 hours of paid leave time
each calendar year for vacation and sick leave, under the Company’s PPTO (paid
personal time off) plan. All leave time of greater than 16 consecutive hours
must be scheduled with the Company in advance. Any paid leave time not taken by
the Executive during a calendar year may be carried forward into the next
succeeding calendar year only; provided, however, that to the extent the Company
elects to pay the Executive earned PPTO account balances as contemplated under
the Company’s PPTO plan in connection with the termination of the Executive’s
employment pursuant to Section 5 hereof, such amounts shall be paid as and


4



--------------------------------------------------------------------------------





when unpaid Base Salary accrued through the date of termination would be paid to
the Executive pursuant to the provisions of Section 5 hereof.


5.    Termination. During the Term, the following provisions shall apply:


5.1    Termination for Cause. Notwithstanding anything contained in this
Agreement to the contrary, this Agreement may be terminated by the Company for
Cause. As used in this Agreement, “Cause” shall only mean (i) any action or
omission of the Executive which constitutes a willful and material breach of
this Agreement, which is not cured or as to which diligent attempts to cure have
not commenced within thirty (30) business days after receipt by the Executive or
notice of same, which notice specifies the conduct necessary to cure such
breach; (ii) fraud, embezzlement, theft or misappropriation against the Company
to the extent involving amounts in excess of one thousand dollars; (iii) willful
misconduct or gross negligence by the Executive resulting, in either case, in
material economic harm to the Company; or (iv) the conviction of the Executive,
or a plea of nolo contendere, for any criminal act which is a felony. Any
termination for Cause shall be made in writing to the Executive, which notice of
termination shall set forth in detail all acts or omissions upon which the
Company is relying for such termination. The Executive shall have the right to
address the Company’s Board regarding the acts set forth in this notice of
termination. Upon any termination pursuant to this Section 5.1, the Company
shall pay to the Executive any unpaid Base Salary accrued through the effective
date of termination specified in such notice in accordance with the Company’s
normal payroll schedule and payroll practices in effect from time to time Except
as provided above, the Company shall have no further liability hereunder (other
than for reimbursement for reasonable business expenses incurred prior to the
date of termination, subject, however, to the provisions of Section 4.1).


5.2    Disability. Notwithstanding anything contained in this Agreement to the
contrary, the Company, by written notice to the Executive, shall at all times
have the right to terminate this Agreement, and the Executive’s employment
hereunder, if the Executive is unable to perform the essential functions of his
position, with or without reasonable accommodation, for a consecutive period of
more than one hundred eighty (180) days in any 12-month period, by reason of any
medically determinable physical or mental impairment. Upon any termination
pursuant to this Section 5.2, the Company shall pay to the Executive any unpaid
Base Salary accrued through the effective date of termination, in accordance
with the Company’s normal payroll schedule and payroll practices in effect from
time to time. Except as provided above, the Company shall have no further
liability hereunder


5



--------------------------------------------------------------------------------





(other than for reimbursement for reasonable business expenses incurred prior to
the date of termination, subject, however to the provisions of Section 4.1).
This provision shall be construed so as to comply with the ADA, if applicable.


5.3    Death. In the event of the death of the Executive during the Term
hereunder, the Company shall pay to the personal representative of the estate of
the deceased Executive any unpaid Base Salary accrued through the date of his
death. Except as provided above, the Company shall have no further liability
hereunder (other than for reimbursement for reasonable business expenses
incurred prior to the date of the Executive’s death, subject, however to the
provisions of Section 4.1).


5.4    Termination Without Cause. Notwithstanding anything contained in this
Agreement to the contrary, the Company shall have the right to terminate the
Executive’s employment hereunder for any reason other than as set forth in
Sections 2.1 (with respect to any Subsequent Term), 5.1, 5.2 or 5.3 upon thirty
(30) days’ written notice to the Executive; provided however, that upon any such
termination pursuant to this Section 5.4, the Executive shall be entitled to the
following:


(i)    The Company shall pay to the Executive any unpaid Base Salary accrued
through the effective date of termination specified in such notice. The Base
Salary shall be paid in accordance with the Company’s normal payroll schedule
and payroll practices in effect from time to time;


(ii)     The Company shall pay to the Executive any unpaid bonuses accrued
through the effective date of termination specified in such notice. The bonuses
(if any) shall be paid at such times and in such manner as set forth in the
Company’s Management Incentive Plan or other incentive compensation plan as may
be in effect from time to time;


(iii)    Subject to the Executive’s execution of a general release referred to
in Section 5.8 hereof and subject to compliance with the covenants set forth in
Section 6 hereof, the Company shall continue to pay to the Executive the Base
Salary he was receiving at the time of termination of his employment for a
period of the greater of (1) the remaining period of time set forth in Section
2.1 hereof, or (2) twenty-four (24) months following the date of termination of
employment. The Base Salary shall be paid in accordance with the Company’s
normal payroll schedule and payroll practices in effect from time to time;
provided, however, that if the Executive is a “specified employee” (within the
meaning of Section 409A), no payment shall be made before the earlier of (1) the
date that is six (6)


6



--------------------------------------------------------------------------------





months after the Executive’s termination of employment; or (2) the date of the
Executive’s death. All payments, if any, that otherwise would have been paid
within six (6) months of the date of the Executive’s termination of employment
shall be accumulated during the applicable six (6) month period and shall be
paid at the earliest date which complies with the requirements of Section 409A;


(iv)    The Company shall continue to provide the Executive and his covered
dependents the insurance benefits they were receiving immediately prior to the
termination of the Executive’s employment for a period of the greater of (1) the
remaining period of time set forth in Section 2.1 hereof, or (2) twelve (12)
months following the date of termination of employment. The Company shall pay
the monthly premiums or cost of such benefits in the time and manner required by
the applicable plan or policy. Notwithstanding anything to the contrary herein,
the continuation of each insurance benefit to be provided to the Executive and
his covered dependents shall cease on the date the Executive becomes eligible
for such insurance benefit(s) with another employer;


(v)    The Executive shall remain eligible to receive any accrued but unpaid
benefits provided under the Company’s employee benefit plans, subject to and in
accordance with the terms of those plans. In addition, subject to the
Executive’s execution of a general release referred to in Section 5.8 hereof and
subject to compliance with the covenants set forth in Section 6 hereof, the
Executive shall be eligible to receive cash equal to the annual employer profit
sharing contribution, if any, that would have been contributed on behalf of the
Executive by the Company under the Company’s qualified retirement plan (each
annual amount shall be referred to as the “Profit Sharing Equivalent Payment”)
had the Executive’s employment with the Company continued for a period of the
greater of (1) the remaining period of time set forth in Section 2.1 hereof, or
(2) twelve (12) months following the date of termination of employment. Each
Profit Sharing Equivalent Payment, if any, shall be payable to the Executive in
the calendar year following the calendar year to which the corresponding
employer profit sharing contribution relates, subject to applicable withholding
and other taxes.


In the event that the Company is unable to provide the Executive (and his
covered dependents) with any benefits (other than salary and bonuses) required
pursuant to Section 5.4 (iv) and/or (v), or the provision of such benefits would
cause any plans or arrangements providing such benefits to violate any
non-discrimination requirements under any applicable law, then the Company shall
pay the Executive cash equal to the value of the benefit that otherwise would
have been paid for the insurance benefit(s) or accrued for the Executive’s


7



--------------------------------------------------------------------------------





benefit under the plan, respectively, for the period during which such benefits
are not provided under the plans, subject to applicable withholding and other
taxes, said cash payments to be made in a lump sum each month until such time as
the benefits would otherwise terminate pursuant to this Section 5.4; provided,
however, that if the Executive is a “specified employee” (within the meaning of
Section 409A), no payment shall be made before the earlier of (1) the date that
is six (6) months after the Executive’s termination of employment; or (2) the
date of the Executive’s death. All payments, if any, that otherwise would have
been paid within six (6) months of the date of the Executive’s termination of
employment shall be accumulated during the applicable six (6) month period and
shall be paid at the earliest date which complies with the requirements of
Section 409A.


5.5    Voluntary Resignation. In the event the Executive voluntarily resigns as
an employee of the Company, the Company shall pay to the Executive any unpaid
Base Salary accrued through the effective date of resignation, in accordance
with the Company’s normal payroll schedule and payroll practices in effect from
time to time. Except as provided above and in Section 6.1 below, the Company
shall have no further liability hereunder (other than for reimbursement for
reasonable business expenses incurred prior to the date of resignation, subject,
however, to the provisions of Section 4.1). Notwithstanding the foregoing, to
the extent the Executive terminates this Agreement (and his employment) for Good
Reason, subject to Executive’s execution of a general release referred to in
Section 5.8 hereof and subject to compliance with the covenants set forth in
Section 6 hereof, the Company shall pay to the Executive the same payments to
which the Executive would be entitled had the Company terminated his employment
without Cause pursuant to Section 5.4 hereof. For purposes of this Section, the
Executive shall have “Good Reason” to terminate this Agreement if the Company
materially breaches this Agreement and fails to cure such breach within 30 days
of receipt of notice by the Company from the Executive of such breach.


5.6    Change in Control. If a Change in Control of the Company occurs and the
Executive’s employment with the Company (or its successor) is terminated by the
Company (or its successor) without Cause pursuant to Section 5.4 hereof, or by
the Executive for Good Reason, on or prior to the one (1)-year anniversary of
such Change in Control, then the Executive shall be entitled to the following:
(i)    Subject to the Executive’s execution of a general release referred to in
Section 5.8 hereof and subject to compliance with the covenants set forth in
Section 6 hereof, the Company shall continue to pay to the Executive the Base
Salary he was receiving immediately prior to the Change in Control for a period
of the greater of (1) the remaining period of time set forth in Section 2.1
hereof, or (2) twenty-four (24) months following the


8



--------------------------------------------------------------------------------





date of termination of employment. The Base Salary shall be paid in accordance
with the Company’s normal payroll schedule and payroll practices in effect from
time to time;


(ii)    Subject to the Executive’s execution of a general release referred to in
Section 5.8 hereof and subject to compliance with the covenants set forth in
Section 6 hereof, the Executive shall continue to receive annual cash bonuses
for a period of the greater of (1) the remaining period of time set forth in
Section 2.1 hereof, or (2) twenty-four (24) months following the date of
termination of employment, the amount of which shall be determined in accordance
with the terms and conditions set forth in Section 3.3, whichever applicable,
and in accordance with the terms and conditions of the Company’s Management
Incentive Plan or other incentive compensation plan as may be adopted by the
Company from time to time;


(iii)    The Company shall continue to provide the Executive and his covered
dependents the insurance benefits they were receiving immediately prior to the
Change in Control for a period of the greater of (1) the remaining period of
time set forth in Section 2.1 hereof, or (2) twelve (12) months following the
date of termination of employment. The Company shall pay the monthly premiums or
cost of such benefits in the time and manner required by the applicable plan or
policy. Notwithstanding anything to the contrary herein, the continuation of
each insurance benefit to be provided to the Executive and his covered
dependents shall cease on the date the Executive becomes eligible for such
insurance benefit(s) with another employer; and


(iv)    The Executive shall remain eligible to receive any accrued but unpaid
benefits provided under the Company’s employee benefit plans, subject to and in
accordance with the terms of those plans. In addition, subject to the
Executive’s execution of a general release referred to in Section 5.8 hereof and
subject to compliance with the covenants set forth in Section 6 hereof, the
Executive shall be eligible to receive a Profit Sharing Equivalent Payment with
respect to the period of the greater of (1) the remaining period of time set
forth in Section 2.1 hereof, or (2) twenty-four (24) months following the date
of termination of employment. Each Profit Sharing Equivalent Payment, if any,
shall be payable to the Executive in the calendar year following the calendar
year to which the corresponding employer profit sharing contribution relates,
subject to applicable withholding and other taxes.


In the event that the Company is unable to provide the Executive (and his
covered dependents) with any benefits (other than salary and bonuses) required
pursuant to Section


9



--------------------------------------------------------------------------------





5.6 (iii) and/or (iv), or the provision of such benefits would cause any plans
or arrangements providing such benefits to violate any non-discrimination
requirements under any applicable law, then the Company shall pay the Executive
cash equal to the value of the benefit that otherwise would have been paid for
the insurance benefit(s) or accrued for the Executive’s benefit under the plan,
respectively, for the period during which such benefits are not provided under
the plans, subject to applicable withholding and other taxes, said cash payments
to be made in a lump sum each month until such time as the benefits would
otherwise terminate pursuant to this Section 5.6; provided, however, that if the
Executive is a “specified employee” (within the meaning of Section 409A), no
payment shall be made before the earlier of (1) the date that is six (6) months
after the Executive’s termination of employment; or (2) the date of the
Executive’s death. All payments, if any, that otherwise would have been paid
within six (6) months of the date of the Executive’s termination of employment
shall be accumulated during the applicable six (6) month period and shall be
paid at the earliest date which complies with the requirements of Section 409A.


For purposes of this Agreement a “Change in Control” shall be deemed to have
occurred when any one person, or more than one person acting as a group (as
defined in Treasury Regulations Section 1.409A-3(i)(5)(v)(B)), acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company. However, if any one person, or more
than one person acting as a group, is considered to own more than 50% of the
total fair market value or total voting power of the Company’s stock, the
acquisition of additional stock by the same person or persons is not considered
to cause a Change in Control.
5.7    Compliance with Section 409A.


(i)     General. It is the intention of both Company and Executive that the
benefits and rights to which Executive could be entitled pursuant to this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the Treasury Regulations and other guidance promulgated
or issued thereunder (“Section 409A”), to the extent that the requirements of
Section 409A are applicable thereto, and the provisions of this Agreement shall
be construed in a manner consistent with that intention. If Executive or Company
believes, at any time, that any such benefit or right that is subject to Section
409A does not so comply, it shall promptly advise the other and shall negotiate
reasonably and in good faith to amend the terms of such benefits and rights such
that they comply with Section 409A (with the most limited possible economic
effect on Executive and on Company).


10



--------------------------------------------------------------------------------





(ii)    Distributions on Account of Separation from Service. If and to the
extent required to comply with Section 409A, no payment or benefit required to
be paid under this Agreement on account of termination of Executive’s employment
shall be made unless and until Executive incurs a “separation from service”
within the meaning of Section 409A.
(iii)     6 Month Delay for Specified Employees if the Company is a Public
Company at Separation from Service. The following shall only apply to the extent
that the shares of stock of the Company (or any of its affiliates) are
registered on an established securities market or otherwise at the time
Executive incurs a separation from service:
(a)     if (and only to the extent) any amounts payable to Executive on account
of separation from service are considered deferred compensation under Section
409A and/or not within any specified exception from Section 409A, and the
Executive is a “specified employee” at the time of separation from service, then
no payment or benefit shall be made before the date that is six months after
Executive’s separation from service (or death, if earlier). Any payment or
benefit delayed by reason of the prior sentence shall be paid out or provided in
a single lump sum at the end of such required delay period in order to catch up
to the original payment schedule; and
(b)     for purposes of this provision, Executive shall be considered to be a
“specified employee” if, at the time of his or her separation from service,
Executive is a “key employee” within the meaning of Section 416(i) of the Code,
of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the
Code).
(iv)     No Acceleration of Payments. Neither Company nor Executive,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.
(v)     Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Section 409A to this Agreement, each separately
identified amount to which Executive is entitled under this Agreement shall be
treated as a separate payment. In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.
(vi)     Taxable Reimbursements and In-Kind Benefits.


11



--------------------------------------------------------------------------------





(a)     Any reimbursements by Company to Executive of any eligible expenses
pursuant to this Agreement that are not excludable from Executive’s income for
Federal income tax purposes (the “Taxable Reimbursements) shall be made no later
than the last day of the taxable year of Executive following the year in which
the expense was incurred.
(b)     The amount of any Taxable Reimbursements, and the value of any in-kind
benefits to be provided to Executive under the Agreement, during any taxable
year of Executive shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year of Executive.
(iii)     The right to Taxable Reimbursement, or in-kind benefits, shall not be
subject to liquidation or exchange for another benefit.
5.8    Release. To the extent any payments due to Executive under this Article 5
are conditioned upon Executive’s execution of a general release of claims in the
form attached hereto as Exhibit A (subject to such modifications as the Company
reasonably may request), such general release of claims must be executed and
made irrevocable within 60 days of the effective date of the termination of
Executive’s employment. If the foregoing release is executed and delivered and
no longer subject to revocation as provided in the preceding sentence, then the
following shall apply:
(i)    To the extent any such cash payment or continuing benefit to be provided
is not “deferred compensation” for purposes of Section 409A, then such payment
or benefit shall commence upon the first scheduled payment date immediately
after the date the release is executed and no longer subject to revocation (the
“Release Effective Date”). The first such cash payment shall include payment of
all amounts that otherwise would have been due prior to the Release Effective
Date under the terms of this Agreement had such payments commenced immediately
upon the effective date of the termination of Executive’s employment, and any
payments made thereafter shall continue as provided herein. The delayed benefits
shall in any event expire at the time such benefits would have expired had such
benefits commenced immediately following the effective date of the termination
of Executive’s employment.
(ii)    To the extent any such cash payment or continuing benefit to be provided
is “deferred compensation” for purposes of Section 409A, then such payments or
benefits shall be made or commence upon the sixtieth (60) day following the
effective date of the termination of Executive’s employment. The first such cash
payment shall include payment of all amounts that otherwise would have been due
prior thereto under the terms


12



--------------------------------------------------------------------------------





of this Agreement had such payments commenced immediately upon the effective
date of the termination of Executive’s employment, and any payments made
thereafter shall continue as provided herein. The delayed benefits shall in any
event expire at the time such benefits would have expired had such benefits
commenced immediately following the effective date of the termination of
Executive’s employment.
6.    Restrictive Covenants.


6.1    Non-Competition. The Executive shall not, during his employment with the
Company under Section 2.1, for a period of time equal to two (2) years after
termination or expiration of this Agreement pursuant to Sections 2.1 or 5.1
hereof, or, to the extent no severance is paid in connection therewith, Section
5.5 hereof and/or until the expiration of the severance periods provided for in
Sections 5.4, 5.5 (to the extent applicable) and 5.6 hereof (collectively, the
“Restricted Period”), serve as or be a consultant to or employee, officer,
agent, director, owner of more than five percent of any corporation, partnership
or other entity which competes in any manner with or detracts from any
orthopaedic implant business in which the Company or its subsidiaries or
affiliates then engages (the “Business”) in any state or foreign country in
which the Company sells, either directly or indirectly, its orthopaedic implant
products or otherwise conducts business; provided however, that the Executive
may devote his time and efforts to the business and affairs of any affiliate of
the Company.


6.2    Nondisclosure. The Executive shall not, during the Restricted Period and
thereafter, divulge, communicate, use to the detriment of the Company or for the
benefit of any other person or persons, or misuse in any way, any Confidential
Information (as hereinafter defined) pertaining to the business, products or
processes of the Company. Any Confidential Information or data now or hereafter
acquired by the Executive with respect to the business of the Company (which
shall include, but not be limited to, information concerning the Company’s
products, processes, know-how, financial condition, prospects, technology,
customers, methods of doing business and marketing and promotion of the
Company’s products) shall be deemed a valuable, special and unique asset of the
Company that is received by the Executive in confidence and as a fiduciary, and
the Executive shall remain a fiduciary to the Company with respect to all of
such information. For purposes of this Agreement, “Confidential Information”
means information disclosed to the Executive or known by the Executive as a
consequence of or through his employment by the Company (including information,
designs and processes conceived, originated, discovered, invented or developed
by the Executive) prior to or after the date hereof, and not generally known
about the Company or its business. Notwithstanding the foregoing, nothing herein
shall be


13



--------------------------------------------------------------------------------





deemed to restrict the Executive from disclosing Confidential Information to the
extent required by law.


6.3    Nonsolicitation. The Executive shall not, during the Restricted Period,
directly or indirectly, (i) solicit for employment or endeavor in any way to
entice away from employment with the Company or its affiliates any employee of
the Company or its affiliates; nor (ii) solicit or accept business competitive
with the Business from any customer or clients of the Company or its affiliates,
from any prospective customers or clients whose business the Company or any
affiliate of the Company is in the process of soliciting at the time the
Executive’s employment with the Company terminated or ceased, or from any former
customers or clients which has been doing business with the Company or its
affiliates within one (1) year prior to the time the Executive’s employment with
the Company terminated or ceased.


6.4    Books and Records. All books, records, manuals, notations, applications,
accounts and similar repositories of Confidential Information of the Company,
whether created, used, received or otherwise coming into the Executive’s
possession during the course of the Executive’s employment hereunder, shall be
the exclusive property of the Company and shall be immediately returned to the
Company upon termination of this Agreement or at the Board’s request at any
time.


6.5    Intellectual Property. All processes, concepts, techniques, inventions
and works of authorship, including new contributions, improvements, formats,
packages, programs, systems, machines, compositions of matter manufactured,
developments, applications and discoveries, and all copyrights, patents, trade
secrets, or other intellectual property rights associated therewith conceived,
invented, made, developed or created by the Executive during the term of
Executive’s employment under this Agreement either during the course of
performing work for the Company or its clients or which are related in any
manner to the business (commercial or experimental) of the Company or its
clients (collectively, the “Work Product”) shall belong exclusively to the
Company and shall, to the extent possible, be considered a work made by the
Executive for hire for the Company within the meaning of Title 17 of the United
States Code. To the extent the Work Product may not be considered work made by
the Executive for hire for the Company, the Executive agrees to assign, at the
Company’s expense, and automatically assign at the time of creation of the Work
Product, without any requirement of further consideration, any right, title, or
interest the Executive may have in such Work Product. Upon the request of the
Company, and at its expense, the Executive shall take such further actions,
including execution and


14



--------------------------------------------------------------------------------





delivery of instruments of conveyance, as may be appropriate to give full and
proper effect to such assignment. The Executive shall further: (i) promptly
disclose the Work Product to the Company; (ii) assign to the Company, without
additional compensation, all patent or other rights to such Work Product for the
United States and foreign countries; (iii) sign all papers necessary to carry
out the foregoing; and (iv) give testimony in support of his inventions, all at
the sole cost and expense of the Company.
6.6    Non-disparagement.    Neither the Executive nor the Company shall, either
publicly or privately, at any time during the Restricted Period and thereafter,
disparage, defame or criticize the other.
6.7    Acknowledgement by Executive.    The Executive acknowledges and confirms
that the restrictive covenants contained in this Section 6 (including without
limitation the length of the term of the provisions of this Section 6) are
reasonably necessary to protect the legitimate business interests of the
Company, and are not overbroad, overlong, or unfair and are not the result of
overreaching, duress or coercion of any kind. The Executive further acknowledges
and confirms that the compensation payable to the Executive under this Agreement
is in consideration for the duties and obligations of the Executive hereunder,
including the restrictive covenants contained in this Section 6, and that such
compensation is sufficient, fair and reasonable. The Executive further
acknowledges and confirms that his full, uninhibited and faithful observance of
each of the covenants contained in this Section 6 will not cause him any undue
hardship, financial or otherwise, and that enforcement of each of the covenants
contained herein will not impair his ability to obtain employment commensurate
with his abilities and on terms fully acceptable to him or otherwise to obtain
income required for the comfortable support of him and his family and the
satisfaction of the needs of his creditors. The Executive acknowledges and
confirms that his special knowledge of the business of the Company is such as
would cause the Company serious injury or loss if he were to use such ability
and knowledge to the benefit of a competitor or were to compete with the Company
in violation of the terms of this Section 6. The Executive further acknowledges
that the restrictions contained in this Section 6 are intended to be, and shall
be, for the benefit of and shall be enforceable by, the Company’s successors and
assigns. The Executive expressly agrees that upon any breach or violation of the
provisions of this Section 6, the Company shall be entitled, as a matter of
right, in addition to any other rights or remedies it may have, to (i) temporary
and/or permanent injunctive relief in any court of competent jurisdiction as
described in Section 6.9 hereof, and (ii) such damages as are provided at law or
in equity.


15



--------------------------------------------------------------------------------





6.8    Reformation by Court. In the event that a court of competent jurisdiction
shall determine that any provision of this Section 6 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of this Section 6 within the jurisdiction of such court,
such provision shall be interpreted or reformed and enforced as if it provided
for the maximum restriction permitted under such governing law.


6.9    Injunction. It is recognized and hereby acknowledged by the parties
hereto that a breach by the Executive of any of the covenants contained in
Section 6 of this Agreement will cause irreparable harm and damage to the
Company, monetary amount of which may be virtually impossible to ascertain. As a
result, the Executive recognizes and hereby acknowledges that the Company shall
be entitled to an injunction from any court or competent jurisdiction enjoining
and restraining any violation of any or all of the covenants contained in
Section 6 of this Agreement by the Executive or any of his affiliates,
associates, partners, or agents, either directly or indirectly, and that such
right to injunction shall be cumulative and in addition to whatever other
remedies the Company may possess.


7.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida without regard to any conflict of law rule
or principle that would give effect to the laws of another jurisdiction. Venue
for any litigation brought to enforce this Agreement shall lie extensively in
the state and federal courts in Alachua County, Florida.


8.Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered by
hand or when deposited in the United States mail, by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:


        
If to the Company:            Exactech, Inc.
2320 N.W. 66th Court
Gainesville, Florida 32653
Attention: President


If to the Executive:            James W. Seegers, Esq.
Baker & Hostetler LLP
200 S. Orange Avenue, Suite 2300


16



--------------------------------------------------------------------------------





Orlando, Florida 32801


or to such other addresses as either party hereto may from time-to-time give
notice of to the other in the aforesaid manner.


9.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
agreements, both oral and written, between the Executive and the Company with
respect to such subject matter. This Agreement may not be modified in any way
unless by a written instrument which specifically refers to this Agreement which
is signed by both the Company and the Executive.


10.    Benefits; Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where applicable,
assigns. Notwithstanding the foregoing, neither party may assign its rights or
benefits hereunder without the prior written consent of the other party hereto.


11.    Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portion of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted. If
such invalidity is caused by duration, geographic scope or both, the otherwise
invalid provision will be considered to be reduced to a period or area, which
would cure such invalidity.


12.    Waivers. The waiver by either party hereto of a breach or violation of
any term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.


13.    Damages. Nothing contained herein shall be construed to prevent the
Company or the Executive from seeking and recovering from the other damages
sustained by either or both of them as a result of its or his breach of any term
or provision of this Agreement.


14.    No Third Party Beneficiary. Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
(other than the parties hereto and,


17



--------------------------------------------------------------------------------





in the case of the Executive, his heirs, personal representative(s) and/or legal
representative) any rights or remedies under or by reason of this agreement.


15.    Recitals. The Recitals are incorporated by reference.
16.    Waiver of Jury Trial. THE EXECUTIVE HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT THE EXECUTIVE MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT, DOCUMENT OR INSTRUMENT
CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY
HERETO.


18



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.




 
 
EXACTECH, INC.
 
 
 
 
 
By:
/s/ William Locander
 
 
 
William Locander, PhD
 
 
 
Chairman, Compensation Committee
 
 
 
 
 
 
 
 
 
 
 
 
/s/ David Petty
 
 
 
David Petty, Chief Executive Officer
 
 
 
 
 



                        
The Compensation Committee of the Exactech Board of Directors approved this
agreement on April 21, 2017.


19



--------------------------------------------------------------------------------





EXHIBIT A

FORM OF RELEASE


GENERAL RELEASE OF CLAIMS


1._______________ (“Executive”), for himself and his family, heirs, executors,
administrators, legal representatives and their respective successors and
assigns, in exchange for the consideration received pursuant to Sections 5.4 and
5.6 (other than the accrued obligations) of the Employment Agreement to which
this release is attached as Exhibit A (the “Employment Agreement”), does hereby
release and forever discharge _____________________ (the “Company”), its
subsidiaries, affiliated companies, successors and assigns, and its current or
former directors, officers, employees, shareholders or agents in such capacities
(collectively with the Company, the “Released Parties”) from any and all
actions, causes of action, suits, controversies, claims and demands whatsoever,
for or by reason of any matter, cause or thing whatsoever, whether known or
unknown including, but not limited to, all claims under any applicable laws
arising under or in connection with Executive’s employment or termination
thereof, whether for tort, breach of express or implied employment contract,
wrongful discharge, intentional infliction of emotional distress, or defamation
or injuries incurred on the job or incurred as a result of loss of employment.
Executive acknowledges that the Company encouraged him to consult with an
attorney of his choosing, and through this General Release of Claims encourages
him to consult with his attorney with respect to possible claims under the Age
Discrimination in Employment Act (“ADEA”) and that he understands that the ADEA
is a Federal statute that, among other things, prohibits discrimination on the
basis of age in employment and employee benefits and benefit plans. Without
limiting the generality of the release provided above, Executive expressly
waives any and all claims under ADEA that he may have as of the date hereof.
Executive further understands that by signing this General Release of Claims he
is in fact waiving, releasing and forever giving up any claim under the ADEA as
well as all other laws within the scope of this paragraph 1 that may have
existed on or prior to the date hereof. Notwithstanding anything in this
paragraph 1 to the contrary, this General Release of Claims shall not apply to
(i) any actions to enforce rights arising under, or any claim for benefits which
may be due Executive pursuant to, the Employment Agreement, (ii) any rights or
claims that may arise as a result of events occurring after the date this
General Release of Claims is executed, (iii) any indemnification rights
Executive may have as a former employee, officer or director of the Company or
its subsidiaries or affiliated companies, (iv) any claims for benefits under any
liability policy maintained by the Company or its subsidiaries or affiliated
companies in accordance with the terms of such policy, and (v) any rights as a
holder of equity securities of the Company.


20



--------------------------------------------------------------------------------





2.    Executive represents that he has not filed against the Released Parties
any complaints, charges, or lawsuits arising out of his employment, or any other
matter arising on or prior to the date of this General Release of Claims, and
covenants and agrees that he will never individually or with any person file, or
commence the filing of, any charges, lawsuits, complaints or proceedings with
any governmental agency, or against the Released Parties with respect to any of
the matters released by Executive pursuant to paragraph 1 hereof (a
“Proceeding”); provided, however, Executive shall not have relinquished his
right to commence a Proceeding to challenge whether Executive knowingly and
voluntarily waived his rights under ADEA.
3.    Executive hereby acknowledges that the Company has informed him that he
has up to twenty-one (21) days to sign this General Release of Claims and he may
knowingly and voluntarily waive that twenty-one (21) day period by signing this
General Release of Claims earlier. Executive also understands that he shall have
seven (7) days following the date on which he signs this General Release of
Claims within which to revoke it by providing a written notice of his revocation
to the Company.
4.    Executive acknowledges that this General Release of Claims will be
governed by and construed and enforced in accordance with the internal laws of
the State of Florida applicable to contracts made and to be performed entirely
within such State.
5.    Executive acknowledges that he has read this General Release of Claims,
that he has been advised that he should consult with an attorney before he
executes this general release of claims, and that he understands all of its
terms and executes it voluntarily and with full knowledge of its significance
and the consequences thereof.
6.    This General Release of Claims shall take effect on the eighth day
following Executive’s execution of this General Release of Claims unless
Executive’s written revocation is delivered to the Company within seven (7) days
after such execution.


    




_______________, 20__






21

